        Case 1:16-cv-06287-KPF Document 125 Filed 10/22/19 Page 1 of 3



                                                                             October 21, 2019

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re: Defendants’ Response in Marcelino v. 374 Food Inc. et al., No. 16
       Civ. 06287 Pursuant to the Court’s Order (Dkt. #123)

Judge Failla:

I am counsel for Defendant 374 Food Inc., also known as “Tribeca Bagels.” I write in
response to the Court’s Order to Show Cause dated September 18, 2019 (Dkt. #123).

Relevant background is the following: After a bench trial, this Court found that Plaintiff
Domingo Castillo Marcelino perjured himself and held that Defendants may move for
sanctions (Dkt. #50). Defendants subsequently reached a settlement with Plaintiff’s
Counsel after extensive discussions about the proper way to proceed. Defendants agreed
that the payment by Plaintiff’s counsel would cover all damages caused by Plaintiff’s
perjury.

In light of the settlement, Defendants’ position was, and remains, that Defendants lack
standing to pursue sanctions against Plaintiff or Plaintiff’s counsel -- i.e., the parties
agree that the harm done to Defendants has now been compensated (Dkt. #119). As the
undersigned counsel informed the Court: “Pursuant to the settlement, Defendants (and
your undersigned counsel) agree not to pursue any claims or file any motions against
Faillace, the Faillace firm’s current and/or former associates, and/or Plaintiff Castillo
Marcelino except for a motion to set aside judgment pursuant to Rule 60 of the Federal
Rules of Civil Procedure or pursuant to the Court’s inherent power.” Dkt. #119 at 1.

Thus, the sole remaining issue was whether judgement against Tribeca Bagels should be
set aside due to Plaintiff’s perjury.1 It should be noted that this issue may (and in



1
 For this reason, Defendants have not provided a breakdown of their hours or costs for the case
in stages as any award would be an unjustified windfall in light of the settlement agreement.
        Case 1:16-cv-06287-KPF Document 125 Filed 10/22/19 Page 2 of 3



Defendants’ view should) be decided on the transcript of the bench trial and the Court’s
written opinion alone -- there is no need for any additional hearings.

After the settlement was reached, the Court relieved Plaintiff’s counsel from
representing Plaintiff. (Dkt. #106) and also requested pro bono counsel be appointed.
The Court’s pro bono office informed the Court that Plaintiff was close to receiving
assistance from a free attorney, but this attorney then lost contact with Plaintiff (Dkt.
#123). The Court then ordered Plaintiff to show cause in writing on or before October 7,
2019, in which Plaintiff addresses the Court’s ruling and explains how he will be
represented moving forward.

Former Counsel for Plaintiff has now informed the Court that his efforts to transmit this
Order to Show Cause to Plaintiff have been unsuccessful (Dkt. #124). This is apparently
true despite the fact that Plaintiff was in repeated contact with relieved counsel after the
bench trial including having been read the entire opinion in Spanish in relieved
counsel’s office. More recently, Plaintiff was also in contact with the selected pro bono
counsel. Finally, during this time period, employees of Tribeca Bagels have informed the
undersigned that Plaintiff had contacted at least one employee to ask for help in “getting
out of this trouble.” As an initial take, it appears that Plaintiff is willfully ignoring the
Court’s Order and attempting to disappear.

Defendants submit that whatever tools the Court would have used to compel the
individual defendants to appear before the Court at trial should be used to compel
Plaintiff to appear before the Court and respond to the Order to Show Cause. As the
Court may recall, Defendant Hayim Tsadok was residing in Florida when sued and had
been living there for the previous five years. Nonetheless, the Court made it clear that
Mr. Tsadok was required to attend the trial in New York and, understanding that to
disobey the Court’s directive would undermine the administration of justice which
requires for court order to be obeyed, Mr. Tsadok did testify at trial (at which point
Plaintiff informed the Court that he had never met Hayim Tsadok).

In particular, Defendants submit that the Court should issue an order to show cause as
to why the Court should not imprison Plaintiff for contumacy. It is further submitted
that the Court should order the U.S. Marshal for the Southern District of New York to
arrest Plaintiff and bring him before the Court so that this Order to Show Cause and the
original one may be personally served up him. Such an order is analogous to a Warrant
for the Arrest of a Witness in a Civil Action and may be issued pursuant to the Court’s
inherent power (https://www.uscourts.gov/sites/default/files/ao445.pdf) .



                                                                                            1
        Case 1:16-cv-06287-KPF Document 125 Filed 10/22/19 Page 3 of 3



Once personally served, Plaintiff may defend against the charge that he is willfully or
contumaciously violating order of the court by attempting to disappear after having
initiated a complaint seeking almost $200,000 in damages, having caused a lengthy
settlement conference presided over by a Magistrate Judge, and having caused a bench
trial presided over District Judge and, throughout it all, grossly and wantonly lied to the
Court.

Defendants’ position is also that dismissal for failure to prosecute is not appropriate
given that Plaintiff did prosecute the case -- fully and completely -- through trial. The
Court issued a lengthy opinion and there is no issue to resolve related to the entering of
judgment based on that opinion and the facts as found by the Court in that opinion (Dkt.
#50). There is nothing left for the Plaintiff to “prosecute.”

Rather, the sole issue is whether judgment should aside pursuant to Rule 60 of the
Federal Rules of Civil Procedure or pursuant to the Court’s inherent power (Dkt. #119 at
1). Given that this issue may be resolved on the papers alone, and no hearing or
additional fact finding is needed, pro bono counsel may still represent Plaintiff in
absentia. Such representation benefits the Court as the issue of when a judgment may
be set aside for perjury is not so clear cut as to warrant a summary order.

Finally, Defendants respectfully submit that were the case simply to be dismissed now
there is no reason that every rational actor in Plaintiff’s circumstances would pursue the
same course of action of lying and deceit: Simply file a complaint seeking $200,000,
attempt to extract a settlement, force the Court and the parties to have a trial, and when
the lies are finally revealed, refuse to participate anymore in the proceedings.

Plaintiff’s conduct mocks the administration of justice in the courts of the United States.
Defendants respectfully submit that (1) an order to show cause on imprisonment for for
contumacy be issued, (2) the United States Marshall arrest Plaintiff so that he may be
personally served with the order to show cause and defend himself, and (3) the Court set
a briefing schedule on Defendants’ motion to set aside judgment pursuant to Rule 60 or
the Court’s inherent power on the basis that Plaintiff committed perjury at trial.

                                                                             Respectfully,
                                                                          /s/ Bri   Leh
                                                                           Brian Lehman
                                                                  Counsel for Defendants
cc: Michael Ross, Esq.
Eugene Gormakh, Esq.


                                                                                          2
